Title: To George Washington from Brigadier General William Smallwood, 20 March 1778
From: Smallwood, William
To: Washington, George

 

Dear Sir,
Wilmington [Del.] March 20th 1778

The Enemys Fleet still remain down below Reedy Island, except such Transports as conveyed off the Invalids &c.—various accounts of the Numbers, from 1,200 to 2,000, some are said to have marched down by Land, others to have landed from the Fleet near Salem, they have plundered, and were the other Day carrying off Forage, the Jersy Militia took & sent over here nine of their Seamen, they landed a Small Party on Wednesday, and took out a Private Boat from Hamborough—They give out their Intentions are to destroy our Salt Works at Egg Harbour, to collect all the Forage adjacent to the River on both Sides, and to destroy this Place & Marcus hook in their Way up—I have ordered the removal of all the Hay that possibly can be carried from the River course, and have a Party below for that purpose and to burn such as cannot be moved, shou’d they attempt a Descent on this Side the Delaware—Capt. Rumford is just setting out, which prevents my adding more, than that I have the honor to remain with sincere Regard Your Excellency’s very Obedt Hble Sert

W. Smallwood

